Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: Amendment, filed 01/08/2021; RCE, filed 01/08/2021.
Claims 1-3, 7-9, 13-15, and 19-27 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 13 and 19-27 have been amended by applicant to overcome the previous rejections under 35 U.S.C. 112(a) as failing to comply with the written description requirement, therefore those rejections have been withdrawn.
Independent claim 1 recites the following combination of features:
A computer-implemented method comprising: obtaining a size of a table in a display area; obtaining column descriptors, each column descriptor identifying a column, a column width, and a minimum column width; determining a set of columns to present, including: for a column to be added to the set of columns, comparing a column width of the added column to an available size remaining in the display area; in response to determining that the added column width is greater than the available size: determining a respective priority value associated with each column and the added column; reducing the column width of each column included in the set and the added column, based on the respective priority value associated with each column and the added column, until the available size remaining in the display area is at least equal to the added column width or until each column width for each column in the set and the added column is the minimum column width for that column, and in response to determining that each column width for each column in the set is the minimum column width for that column, clipping a low priority column of the set to a clipped width that is less than or equal to the available size, and ordering each column included in the set, including the low priority column and the added column, based on a presentation order associated with each respective column; and presenting each column in the set of columns and the added column in the presentation order on the display area according to the column width of each column and the clipped width of the added column.
The prior art, U.S. Patent No. 7,725,815 B2 to Peters, teaches resizing a table where the table has a table width (col. 2, l. 33-66, especially l. 59-66). Peters teaches that each column may be associated with a column width, and properties associated with each column may be stored in a column properties table (col. 2, l. 59-col. 3, l. 6).  Peter teaches that each column in a table may have a minimum column width, maximum column width and a priority (col. 2, l. 34-51).
Peters teaches that each column may be associated with a maximum width, a minimum width, and a column order which indicates the priority of the column when resizing occurs (col. 2, l. 59-col. 3, l. 6).  Peters teaches that columns with high priority orders may be resized last, 
Wabyick, U.S. Pub. No. 2014/0250371, teaches determining the number of columns available for placing content units, where a design rule may specify a minimum column width (par. 0072).  Wabyick teaches truncating text and content when a content unit is rendered, to fill the area allocated (par. 0075, 0076, 0079).
Neither Peters nor Wabyick teaches the following limitations of independent claim 1:  ordering each column included in the set, including the low priority column and the added column, based on a presentation order associated with each respective column…, in combination with the particular combination of all the features recited in claim 1.  Further, applicant’s arguments have been fully considered and are persuasive, see Remarks, filed 01/08/2021, pages 9-10.
Independent claims 7 and 13 are directed to the computer storage medium and system for implementing the methods claimed in independent claim 1, and recite substantially similar subject matter, therefore it is believed that claims 7 and 13 are allowable for the same reasons as claim 1.  Dependent claims 2, 3, 8, 9, 14, 15, and 19-27 recite additional limitations which are allowable at least for the same reasons as set forth for their parent claims.
For these reasons, and the reasons of record, it is believed that claims 1-3, 7-9, 13-15, and 19-27 should be allowed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilauca et al., “A New Model for Automated Table Layout,” DocEng '10: Proceedings of the 10th ACM symposium on Document Engineering September 2010 Pages 169–176.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AMELIA L TAPP/Primary Examiner, Art Unit 2144